DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 15-29 in the reply filed on 08/02/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020, 11/23/2020 and 03/04/2021, was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/13/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundqvist (US 7,022,136).
Lundqvist discloses methods and apparatus for making and using an implantable stent comprising a material capable of reducing restenosis (bacterial infection may also lead to induction and/or acceleration of in-stent restenosis, a process mainly related to neointimal proliferation), thereby improving long-term patency of the implanted stent (abstract). A stent having a stable target nuclide with a large capture cross-section for thermal neutrons. This nuclide is preferably incorporated as an alloy in the stent. When there is a clinical need for neutron capture therapy, the stent is irradiated with thermal neutrons, thereby giving rise to ionization radiation around the stent device (Col. 2 line 55-65). In a preferred embodiment, a stent for neutron capture therapy comprises gadolinium (Gd-157) as the stable nuclide (Col. 4 line 5-10). The amount of nuclide incorporated into stent (1 mg) and radiates neutrons at a rate of approximately n= 108 neutron/cm2/s and the dose rate is expected to be about 1 Gy/second. The required dose may be delivered in 10-30 seconds, or somewhat longer if the source is extended to offer a larger area (Col. 4 line 15-25 and FIG 4).  Additional disclosure includes that stent 20 is deployed at a treatment site within a patient's vasculature using well known percutaneous or subcutaneous techniques. When neutron capture therapy is deemed therapeutically beneficial, the patient is subjected to external radiation near the treatment site at clinically-acceptable levels that minimize damage to biological tissue. Due to its high neutron capture cross-section, stable nuclide element S preferentially absorbs and emits the radiation to tissue at the treatment site surrounding stent 20, thereby providing localized radiation therapy in a concentrated dose. The emitted radiation acts on surrounding tissue to provide a therapeutic benefit, for example, to reduce the restenosis often encountered after angioplasty and stenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Satz (US 6,187,037) in view of Lundqvist (US 7,022,136), Raad et al. (US 5,217,493) and Canham (US 2006/0127307).
Satz discloses metal stent for vascular implantation comprising a substantially uniform dispersion of from about 0.05 to about 10.00 percent by weight of one or more naturally occurring or enriched stable isotopes having a half-life of less than two months and that are principally beta particle emitters, so that when activated, said stent emits low to moderate dosages of radiation uniformly to reduce cell proliferation (abstract).The stent can be used in its non-irradiated state interarterially or interstitially, and can be activated by irradiation/neutron bombardment in nuclear reactor, or by proton or electron beam in a cyclotron or accelerator, to result in a radioactive stent. By (i) increasing the percent by weight of the activatable stable isotope, (ii) increasing the degree of enrichment of the isotope, (iii) extending reactor irradiation time or (iv) selecting a higher flux reactor position, radioactivity can be increased, and the resultant alloy can be used to make a more stent delivering a higher radiation dosage useful for irradiation of tumorous or proliferating tissue (Col. 9 line 10-25). Additional disclosure includes that once deployed, the stent uniformly delivers the desired radiation dosage to the desired cells without harming surrounding tissue, while also providing support to the interior lumen of the vessel because of the cylindrical stent structure.
Satz fails to disclose isotope selected from group consisting of B-10, Li-6, Gd-157 and Dy-164.
Lundqvist discloses methods and apparatus for making and using an implantable stent comprising a material capable of reducing restenosis (bacterial infection may also lead to induction and/or acceleration of in-stent restenosis, a process mainly related to neointimal proliferation), thereby improving long-term patency of the implanted stent (abstract). A stent having a stable target nuclide with a large capture cross-section for thermal neutrons. This nuclide is preferably incorporated as an alloy in the stent. When there is a clinical need for neutron capture therapy, the stent is irradiated with thermal neutrons, thereby giving rise to ionization radiation around the stent device (Col. 2 line 55-65). In a preferred embodiment, a stent for neutron capture therapy comprises gadolinium (Gd-157) as the stable nuclide (Col. 4 line 5-10).
Raad discloses indwelling medical articles, such as vascular catheters, coated with antibiotics to inhibit bacterial growth (abstract). The antibiotic combination can be applied to the surfaces of the devices in an amount sufficient to inhibit growth of biofilm encased bacteria on the coated surface. Additional disclosure includes that combinations were surprisingly effective in preventing in situ microbial colonization of indwelling medical devices and were superior to any other antibiotic combination in killing biofilm-adherent staphylococcal organisms in situ.
Canham discloses pharmaceutical compositions comprising boron and elemental silicon, and to methods of treating cancer or rheumatoid or degenerative joint diseases using pharmaceutical compositions comprising boron and elemental silicon (abstract). The therapeutic composition may comprise a multiplicity of implants. Each implant may comprise part of the silicon component and part of the boron component (0030). Advantageously the boron component comprises boron-10. The boron-10 may form part of a sample of elemental boron and/or may form part of one or more boron compounds (0021-0024). Additional disclosure includes that boron-10 has an extremely high capture cross section for thermal or epithermal neutrons. A thermal neutron is defined as a neutron having an energy between 1 x 10-6 eV and 1 eV and an epithermal neutron is defined as having an energy greater than 1 eV and less than or equal to 10 KeV. 
Regarding the limitation “wherein a survival fraction of bacteria at said implantation site or fewer of the bacterial infection at said implantation site (claims 22 and 23) are intended use limitations. The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the implants of Satz in view of Lundqvis is structurally identical to the instant structure, and it would therefore be fully capable of performing the instant intended use, that is, it would be fully capable of reducing the bacterial infection at implantation site. It would further be desirable to provide such devices and methods which significantly reduce dose concentrations of the drugs and/or in combination with ionizing radiation delivery to selected locations within a patient's vasculature to reduce and/or inhibit restenosis and rates with increased efficacy.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate at least one isotope selected from group consisting of B-10, Li-6, Gd-157 and Dy-164 into Satz’s implant. The person of ordinary skill in the art would have been motivated to make those modifications because Lundqvist teaches that the stents may be handled without concern for radiation exposure, as they contain only stable nuclides and still further advantage is that when using, for example, Gd-157 as the neutron capture therapy element, a stent will only produce gamma radiation when subjected to neutron irradiation, as the lifetime of the active gadolinium is very short and decays in microseconds (Col. 5 line 27-35) and reasonably would have expected success because due to its high neutron capture cross-section, stable nuclide element S preferentially absorbs and emits the radiation to tissue at the treatment site surrounding stent 20, thereby providing localized radiation therapy in a concentrated dose. The emitted radiation acts on surrounding tissue to provide a therapeutic benefit, for example, to reduce the restenosis often encountered after angioplasty and stenting.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate B-10 into Satz’s implant. The person of ordinary skill in the art would have been motivated to make those modifications because Canham teaches that the use of B-10 can provide a potential way of minimizing radiation damage to healthy tissue employing boron neutron capture therapy (0007) and reasonably would have expected success because the boron-10, located at the site of the tumour, then interacts with the neutrons to produce highly energetic and cytotoxic lithium-7 and helium-4. The boron-10 and relatively low energy neutrons, each individually, have no significant cytotoxic effect.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618